Citation Nr: 1506231	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  10-40 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 4, 1959, to August 3, 1961, and from August 11, 1961, to August 14, 1967.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a July 2014 rating decision, the RO awarded service connection for residuals of a traumatic brain injury, and assigned a 100 percent disability rating, effective November 18, 2013.  The Board has considered whether such award encompassed the disability at issue in this appeal.  However, in the text of the rating decision, the RO specifically noted that the Veteran's claimed headaches were not encompassed therein, but would be subject to a later decision.  Thus, the claim of entitlement to service connection for headaches remains on appeal.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's headaches, diagnosed as migraines with migraine variants, are shown to be as likely as not related to the traumatic brain injury sustained during his active duty service.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for service connection for migraines with migraine variants, are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim on appeal, because the claim is granted in full, the VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2013).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran claims that his headaches disability is a result of his active duty service.  Specifically, he claims that he was a boxer in service and sustained numerous blows to the head.

The record demonstrates the presence of a diagnosed headaches disability; the Veteran was diagnosed with migraines, including migraine variants, at his April 2014 VA examination.  Additionally, the Veteran's VA treatment records have noted complaints of headaches throughout the appeal period.

The record also contains evidence of in-service head trauma.  The Veteran's service treatment records revealed that the Veteran was treated in December 1964, after being knocked unconscious from a fall off of a truck two days earlier.  The Veteran's service personnel records and service treatment records also revealed that the Veteran was a boxer while on active duty.  Consequently, exposure to head trauma is conceded.

With regard to the final element, the April 2014 VA examiner found that the Veteran's headaches were at least as likely as not a result of his traumatic brain injury sustained in the military.

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board finds, based upon the medical and lay evidence set forth above, that the benefit-of-the-doubt rule applies and service connection for migraine headaches is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board again notes that after the Veteran perfected the appeal of entitlement to service connection for headaches, in a July 2014 rating decision, the RO granted entitlement to service connection for a traumatic brain injury, and assigned a 100 percent evaluation effective November 18, 2013.  In its analysis, the RO explained that the Veteran's symptom of headaches, relating to the traumatic brain injury facet of Subjective Symptoms was not applicable, as this symptom was currently under appeal.  In this regard, as service connection for headaches has now been established as due to a traumatic brain injury, the matters of the proper disability rating and effective date to be assigned are for the RO to address in the first instance.



ORDER

Entitlement to service connection for migraine headaches is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


